Citation Nr: 0804136	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-32 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to pes planus. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

Procedural history

In April 1974, the Chicago RO denied the veteran's initial 
claim of entitlement to service connection for bilateral pes 
planus.  The veteran did not perfect an appeal.  

The veteran filed to reopen his previously-denied claim in 
December 1998.  In May 1999 and February 2000 the St. Paul RO 
found that the evidence the veteran submitted was not new and 
material and could not be used to reopen the veteran's 
previously denied claim of entitlement to service connection 
for bilateral pes planus.  A letter was sent on February 9, 
2000 informing the veteran of those decisions; he did not 
indicate his disagreement therewith within one year 
thereafter. 

In October 2003 the veteran again requested the RO reopen his 
claim of entitlement to service connection for bilateral pes 
planus.  He also filed a claim seeking service connection for 
a bilateral knee condition, claimed as secondary to pes 
planus; and entitlement to TDIU.  In May 2004, the RO 
determined that new and material evidence had not been 
submitted that would reopen the veteran's previously denied 
claim for bilateral pes planus.  The RO also denied his 
claims for service connection for a bilateral knee condition 
and for TDIU [of necessity, since both claims are premised on 
the existence of service-connected pes planus].  The veteran 
has timely perfected an appeal as to all three issues. 

In August 2007, the Board remanded the veteran's case in 
order to provide him with a hearing before a Veterans Law 
Judge (VLJ).  In November 2007, the veteran testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by the undersigned VLJ.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Issue not on appeal 

In a February 2004, the veteran submitted a statement in 
which he alleged clear and unmistakable error (CUE) in an 
unspecified rating decision pertaining to his pes planus 
claim.  Any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). This has 
not been done.  Accordingly, there was no specific CUE claim 
filed by or on behalf of the veteran.  

Moreover, while the RO referred to CUE in the May 2004 rating 
decision, it did not render a decision on such issue, and the 
Board is therefore without jurisdiction to consider it.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].  
Accordingly, the issue of entitlement to service connection 
based on CUE is not before the Board. 

The Board advises the veteran that if he wishes to filed a 
CUE claim with the RO, he mist specify what RO decision is 
being challenged and on what specific basis.




FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for pes planus was denied in a February 2000 rating decision. 

2.  The evidence received since the RO's February 2000 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for pes planus.

3.  The veteran's claim for entitlement to service connection 
for a bilateral knee condition secondary to pes planus is not 
based on a service-connected disability. 

4.  The veteran does not have any service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The February 2000 RO decision denying service connection 
for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  Since the February 2000 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bilateral pes planus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The veteran's claim for entitlement to service connection 
for a bilateral knee condition secondary to pes planus is not 
warranted.  38 C.F.R. § 3.310(a) (2007).

4.  In the absence of a service-connected disability, the 
claim of entitlement to TDIU lacks legal merit.  38 C.F.R. § 
4.16 (2007); Sabonis v. Brown, 6  Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral pes planus, 
a bilateral knee condition and TDIU.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his claim of 
entitlement to service connection for bilateral pes planus, 
which had been last finally denied by the RO in a February 
2000 decision.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In August 2007, the Board remanded the veteran's case to the 
AMC in order to provide him with a personal hearing before a 
VLJ.  The record reveals that the veteran was afforded a 
hearing in November 2007.  A transcript of that hearing has 
been attached to the veteran's claims folder.  Thus, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his secondary service 
connection claim in a March 8, 2006 letter from the RO which 
requested "evidence showing a connection between your 
bilateral knee condition and your bilateral flat feet 
condition." 

With respect to the veteran's TDIU claim, the above-mentioned 
March 2006 letter informed the veteran of the necessity of 
evidence "that your service-connected disability or 
disabilities are sufficient, without regard to other factors, 
to prevent you from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment." The veteran was also informed that an award of 
TDIU required one service-connected disability ratable at 60 
percent or more; or two or more service-connected 
disabilities, at least one ratable at 40 percent with a 
combined disability rating of 70 percent or more.

Moreover, the March 2006 VCAA letter specifically apprised 
the veteran as to what constitutes new and material evidence.  

The March 2006 VCAA letter informed the veteran that his 
previous claims of entitlement to service connection 
bilateral pes planus were denied and that those decisions 
were final.  He was informed that in order for VA to 
reconsider his claim, he must submit "new and material 
evidence."  Specifically, he was advised that new evidence 
consists of evidence in existence that has been "submitted 
to the VA for the first time."  Material evidence was 
explained as "additional existing evidence" that pertains 
"to the reason your claim was previously denied."  The 
letter further informed the veteran that "new and material 
evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The Board notes that this 
language complies with the recent holding of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also 38 C.F.R. 
§ 3.156 (2007).

Further, in the March 2006 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for left ankle fracture 
residuals primarily because the medical evidence of record 
failed to show the veteran's disability was aggravated by 
military service.  By informing the veteran of the need to 
submit evidence of "an injury in military service, or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease" 
the March 2006 VCAA letter specifically advised the veteran 
to provide information to fill the prior gap in the evidence.  
See Kent, supra.  Moreover, the VCAA letter specifically 
advised the veteran:  "Your claim was previously denied 
because this condition existed prior to service and was not 
aggravated by service.  Therefore, the evidence you submit 
must relate to this fact."

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the March 2006 letter, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, the veteran was advised that VA would 
assist him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The March 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that that the March 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, with respect to the 
pes planus claim the duty to assist does not apply to the 
claim to reopen until such claim has in fact been reopened.  
As for the veteran's claims of entitlement to secondary 
service connection and TDIU, the Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating them.  As is discussed below, the 
outcome of those two claims hinges entirely on the outcome of 
the first issue. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in November 2007 as was detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for pes planus.

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in October 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The procedural history of this case has been set out in the 
Introduction.  The last unappealed RO decision concerning the 
veteran's bilateral pes planus was in February 2000. 

At the time of the RO's February 2000 decision, the evidence 
of record included the veteran's service medical records.  
Those records indicated that the veteran entered the Marine 
Corps with foot condition and was seen shortly after 
enlistment for complaints of bilateral arch pain.  See an 
October 1972 treatment report.  
The veteran was treated again for complaints of foot pain in 
April 1973.  In May 1973, a Naval Medical Board recommended 
that the veteran be discharged from military service based on 
preexisting bilateral pes planus.  The Medical Board found 
that the veteran's pes planus existed prior to his enlistment 
and was not aggravated by his military service. 

The February 2000 RO decision denied service connection for 
pes planus based on a lack of competent medical evidence 
establishing that the veteran's pre-existing pes planus was 
aggravated by military service.  The veteran was informed of 
that decision and of his appeal rights in a letter from the 
RO dated February 9, 2000.  He did not initiate an appeal.

Additional evidence submitted since the February 2000 RO 
decision will be analyzed below.

Analysis

The unappealed February 2000 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection for pes planus may only be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally received (i.e., after February 2000) 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
preexisting  pes planus was aggravated during or due to his 
military service.  

The evidence associated with the veteran's VA claims folder 
since February 2000 includes the veteran's service personnel 
records, VA outpatient treatment records, a June 2005 VA 
examination report and the November 2007 hearing transcript.

Although the recently added service personnel records are 
"new" insofar as they were not of record at the time of the 
RO's prior denial, the records do not reference the veteran's 
pes planus and therefore cannot be considered "material."  
Since the veteran's service personnel records do not discuss 
the veteran's pes planus condition, or any other foot 
condition, the records are not relevant and cannot be used to 
reopen the veteran's claim under 38 C.F.R. § 3.156(c). 

The additionally added VA medical treatment records and June 
2005 VA examination report document the veteran's continuing 
complaints of foot pain.  During the June 2005 VA examination 
the examiner noted that the veteran experienced foot trouble 
prior to enlisting in the military.  These medical reports 
cannot be considered "new" in that they do not add any 
additional information to that which was already of record, 
namely that the currently has pes planus and that he entered 
military service with a foot condition.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease does not 
constitute new and material evidence].

Crucially, the additionally received medical records do not 
suggest that the veteran's pes planus was in any way impacted 
by his military service.  To the extent that the veteran 
continues to assert that his pes planus was incurred by 
military service, this is reiterative of contentions to the 
same effect which were made in the past.  The veteran's 
repeated contentions are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  

Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions on questions such as aggravation.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, there has been added to the record no competent 
medical evidence of in-service incurrence or aggravation.  
Because the additionally received evidence does not tend to 
establish an in-service aggravation, it does not raise a 
reasonable possibility of substantiating the claim on the 
merits.  See 38 C.F.R. § 3.156 (2007).  In the absence of 
such evidence, the veteran's claim may not be reopened.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

In sum, the additionally submitted evidence is therefore not 
new and material. The claim of service connection for 
bilateral pes planus is accordingly not reopened, and the 
benefit sought on appeal remains denied.

2.  Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to pes planus. 

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the veteran has not contended that his 
knee problems are directly due to service, and the evidence 
of record does not so suggest.  The RO, moreover, adjudicated 
this claim on a secondary basis.  Accordingly, the Board's 
analysis will address only the mater of secondary service 
connection. 

With respect to Wallin element (1), the medical evidence 
establishes that the veteran has degenerative joint disease 
of bilateral knees.  See a June 2005 VA examination report.  
Wallin element (1) has therefore been satisfied. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the veteran has not 
been service-connected for bilateral pes planus 
(or for any other condition).  As has been discussed above, 
his claim of entitlement to service connection for pes planus 
has not been reopened by the Board and it remains denied.  
Consequently, Wallin element (2) has not been met and the 
veteran's claim fails on this basis alone. 

With respect to Wallin element (3), in the absence of a 
service-connected disability it naturally follows that a 
medical nexus is lacking also.  Such is the case here. 
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis as 
well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral knee condition, claimed as secondary to pes 
planus. The benefit sought on appeal is accordingly denied.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

Analysis

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  In 
this case, the veteran does not have a service-connected 
disability.  Therefore, there is no legal basis for providing 
the benefit the veteran seeks.  As there is a lack of 
entitlement under the law, the application of the law to the 
facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The appeal is accordingly denied. 

The Board observes in passing that the veteran has in fact 
been awarded a non service connected pension, effective from 
March 26, 2001.


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for pes 
planus was not received.  The claim is not reopened, and the 
benefit sought on appeal remains denied.

Entitlement to service connection for a bilateral knee 
condition, claimed as secondary to pes planus, is denied.

Entitlement to TDIU is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


